                        Case 5:18-cv-07490-BLF Document 15 Filed 01/07/19 Page 1 of 1


               ^O                                               .M/-    —On,
             Frri/n S rt t^Ki^rnm/icJ K flAN r.:,-.                                                                                /Xl f
                                                        woRr/it- •• '• • 'sfS
                        ^ ri r^^,<+rn4^                                                        • 18-cv -®7^9w-^vk


                                      y^.j -(?3r vjrp-l-'./^ nv                                  4K >5 /Vi/i'/'if-co . -1-
             CerA\]c^                       (c^-fer           on^                                                             ^ S mce.
                               1                                         1                                 '        !
             fY>A'\\                 j^ 4- Iprty^            on         yl os pc^              COC Uy'ioitfy'                  4)n)^
              ■(T>/iy      Arr'.\ff -y y^v cr A/^^ ,or -l-i/r>                                                                     "/J*?

                         •^<v <;J^K / m                   K/lVt                           nry d'^^VirifTlVi'T) '^n
              V^ ff cx'i<-4TA4i'     "ZTijciy
                                          RJ-     ^wr^t ^rl.\.4-/On' .                                 Iwf j        -L                 j
        /                                   4W.. ^"av \J(i<^                      r?flp^\rc4                             Coiyn^Y
                ^lU'ocAnr                       rpi A         /rv^rf A           -ts      -Wc     rvor^Hl^rn               diiTOcA-,
             "TWrt-          vJfrt         nWAA^iry;
                                           1     ^
                                                                    on\            &      ^A/km^'OA
                                                                                              '
                                                                                                                         '^K<rl'
                   moy a?c:A -h                                                                v/'4K               +1^        L)50i"s4/^Ai
                i/j>orN -Pj\ 0<<^^rMArK
1




                        i)nci 31                *110                            "X \/,\1 Hec^ il-pipio-siJ 4b>^
                -Vr.lf^nVvDn-ir. r^prv^rtcnn^/7              -ftr        n\\           )v^>rtrc\5 .
        -•




                                                                                                               .    Pro



    '



    1




                                                                                                                                           y
